REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 04/15/2022 has been entered.  Claims 1-23 are pending in this Office action.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method and system of noise detection and prediction for a hard disk drive (HDD), comprising: detecting a partial response equalized filtered output y(1) resulting from the received sample r(1) at a trellis-detector; wherein an intersymbol interference resulting from the partial response equalized filtered output y(1) is reduced and wherein a first block of coded bit log-likelihood ratios (LLRb) and a second block of coded bit log-likelihood ratios (LLRb) are outputted; iteratively decoding one or more error correction codes embedded in the second block of log-likelihood ratios (LLRb) so as to output a third block of log-likelihood ratios (LLR1); receiving at a deep neural network noise predictor, the first block of coded bit log- likelihood ratios (LLRb), the partial response equalized filtered output y(1), the third block of log-likelihood ratios (LLR1), and the one or more samples r(2) up to r(n), wherein the deep neural network noise predictor is configured to predict a media noise term of the partial response equalized filtered output y(1), and wherein the one or more samples r(2) up to r(n), the first block of coded bit log-likelihood ratios (LLRb) and the iteratively decoded second block of log-likelihood ratios (LLR1) improves estimation of the media noise and reduces a bit error rate (BER); and turbo equalizing through iteratively exchanging between the trellis-detector, the deep neural network noise predictor and a channel decoder in multiple passes so as to provide an improved media noise estimate nm of the media noise, and wherein the trellis detector is configured to cancel the media noise after multiple iterations upon a converged bit error rate (BER) as recited in claims 1 and 9; and a deep neural network a posteriori probability (APP) detector, wherein the deep neural network a posteriori probability (APP) detector is configured to predict and cancel a media noise, a down track intersymbol interference and an intertrack interference; a partial response equalizer is configured to reduce the size of the down track intersymbol interference and the intertrack interference further reducing a complexity of the deep neural network a posteriori probability (APP) detector; and a decoder configured to iteratively exchange one or more LLRs of the coded bits with the deep neural network a posteriori probability (APP) detector as recited in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
April 22, 2022